

116 HR 5767 IH: Eritrean Nationals’ Safety from Unjust Removal or Expulsion Act
U.S. House of Representatives
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5767IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2020Ms. Omar (for herself, Ms. Bass, Mr. Neguse, Mr. Payne, Ms. Norton, Mr. McGovern, Mr. Carson of Indiana, Ms. Clarke of New York, Ms. Jayapal, Mr. Johnson of Georgia, Ms. McCollum, Ms. Jackson Lee, Mr. Grijalva, Mr. Khanna, Ms. Pressley, Mr. Horsford, Ms. Tlaib, Ms. Ocasio-Cortez, Mrs. Watson Coleman, Ms. Scanlon, Ms. Schakowsky, Mr. Smith of Washington, Mr. Gomez, Mr. Engel, Mr. Espaillat, Ms. Lee of California, Mr. Rush, Mr. Raskin, Ms. Craig, Mr. Phillips, and Mr. Clay) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo defer the removal of certain Eritrean nationals for a 24-month period, and for other purposes.
	
 1.Short titleThis Act may be cited as the Eritrean Nationals’ Safety from Unjust Removal or Expulsion Act or the ENSURE Act of 2020. 2.FindingsCongress finds the following:
 (1)There are 700 Eritrean nationals living in the United States who have final orders of removal. (2)In September 2017, the Secretary of Homeland Security announced visa sanctions to encourage certain recalcitrant countries, including Eritrea, to accept the respective nationals from such countries who are subject to final orders of removal from the United States.
 (3)Eritrea has generally declined to issue travel documents to accept such nationals upon removal from the United States but has begun to issue such documents due to the threat of visa sanctions from the United States.
 (4)The human rights crisis and humanitarian situation in Eritrea has resulted in extraordinary conditions that have driven nationals to flee the country and prevented such nationals from safely returning to Eritrea.
 (5)Conditions in Eritrea have been historically dangerous and oppressive for certain groups that frequently suffer state reprisal, including individuals who have fled Eritrea to evade indefinite military service and arbitrary detention, conscientious objectors, opponents of political leaders in Eritrea, journalists, and religious minorities.
 (6)If returned to Eritrea after removal from the United States, many Eritrean nationals that belong to such groups may face persecution, torture, or death.
 (7)Eritrean nationals who are removed from the United States are also at a particular risk of state reprisal for leaving in the first place.
 (8)The most recent report of the United Nations Special Rapporteur on the situation of human rights in Eritrea assessed current country conditions as grim, with arbitrary arrests, detentions, tortures, disappearances, and extrajudicial executions occurring regularly.
 (9)Human rights violations, including indefinite military service, overcrowding in prolonged, unsanitary detention, and an overall lack of freedom of movement and expression, persist in Eritrea, contributing to the mass exodus from the country.
 (10)United Nations Special Rapporteurs in Eritrea have determined that this situation is forcing many Eritrean nationals to choose between enslavement if they stay in Eritrea or death if they attempt to leave Eritrea.
 (11)The most recent State Department report on human rights practices in Eritrea warns that many citizens who have fled Eritrea “remain in self-imposed exile due to their religious and political views and fear that they would be conscripted into national service if returned,” which may result in torture and death.
 (12)In order to begin to restore immigration relations with the United States, Eritrea will need to adopt accountability measures that ensure that Eritrean nationals returned to Eritrea do not face state reprisal.
 (13)In 2018, the co-chairs of the Tom Lantos Human Rights Commission reiterated these concerns in a bipartisan delegation letter to the Secretary of State, urging the Department of State to ensure human rights objectives were taken into consideration when resetting any relations or policies toward Eritrea.
 (14)In 2017, the Director of U.S. Immigration and Customs Enforcement sought to remove approximately 700 Eritrean nationals from the United States.
 (15)Without enough time to seek immigration assistance based on country conditions in Eritrea, and without careful consideration for each case, Eritrean nationals could be removed to face persecution, torture, or death before such Eritreans receive fair adjudication of eligibility for relief under current law and in light of present facts.
 (16)Deferring removal of Eritrean nationals for 24 months would give— (A)such Eritreans, who have not had the time or resources to seek sufficient immigration assistance or legal counsel based on the unique circumstances described in this section, time to seek such assistance or counsel;
 (B)immigration judges and authorities the time to fully understand the dire human rights crisis and humanitarian situation in Eritrea; and
 (C)the Government of Eritrea time to start to reform the security of Eritrea and address human rights abuses within Eritrea, including preventing indefinite military service, arbitrary and prolonged detention, and general persecution of the Eritrean people.
 3.Sense of CongressIt is the sense of Congress that— (1)Eritrean nationals should not be deported to Eritrea if such nationals face persecution, torture, or death;
 (2)due to the horrific conditions in Eritrea, including conditions listed under section 2, and the substantial increase in removal orders for Eritrean aliens in the United States, it would both be unfair and dangerous to deport Eritreans without ensuring that each case is carefully considered or, if applicable, reconsidered based on current country conditions in Eritrea; and
 (3)the removal of Eritrean nationals described in section 4 should be deferred for a period of 24 months, at the end of which Congress should have the opportunity to reevaluate conditions in Eritrea.
			4.Deferral of removal for Eritrean nationals with removal orders
 (a)In GeneralSubject to subsection (b), an alien may not be removed during the 24-month period beginning on the date of the enactment of this Act if the alien—
 (1)is a national of Eritrea; (2)has been ordered removed to Eritrea at any time before the date of the enactment of this Act; and
 (3)has been continuously physically present in the United States since the effective date of the enactment of this Act.
 (b)Employment authorizationsUpon application to the Secretary of Homeland Security, an alien whose removal is deferred pursuant to this Act shall be authorized to engage in employment during the 24-month period described in subsection (a), provided that—
 (1)the alien is not subject to extradition by an international tribunal or by a country with a treaty of extradition with the United States (except the alien shall not be extradited to Eritrea); or
 (2)if the alien is subject to extradition under paragraph (1) due to an accusation of torture, crimes against humanity, war crimes, or genocide, the Secretary of State and the Attorney General certify that such accusation is not credible with respect to the alien.
				5.Notice for certain aliens with removal orders to Eritrea
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall provide notice of the provisions of this Act to each alien described in section 4(a).
 (b)Contents of noticeThe notice required under subsection (a) shall include clear instructions explaining how an alien may file a motion to reopen a proceeding under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) based on current country conditions.
 6.Prohibition on detentionThe Secretary of Homeland Security may not detain an alien whose removal is deferred pursuant to this Act based upon—
 (1)the immigration status of such alien in the United States; or (2)a motion filed by the alien to reopen a proceeding under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a).
			7.Judicial review
 (a)ReviewNotwithstanding any other provision of law, an individual or entity who has been harmed by a violation of this Act may file an action in an appropriate district court of the United States to seek declaratory or injunctive relief.
 (b)Rule of constructionNothing in this Act may be construed to preclude an action filed pursuant to subsection (a) from proceeding as a class action (as such term is defined in section 1711 of title 28, United States Code).
			8.Reports
 (a)Report regarding asylum and refugee seekersNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security, in consultation with the Attorney General, shall submit to Congress a report that includes—
 (1)the number of Eritrean nationals who— (A)have been removed upon an order of the Attorney General from the United States each fiscal year beginning on September 1, 2019, through the present fiscal year;
 (B)are— (i)currently in the United States;
 (ii)in detention by the Attorney General; (iii)under final orders of removal from the United States; or
 (iv)the subject of a request from the head of U.S. Immigration and Customs Enforcement to the Government of Eritrea for travel documents;
 (C)applied for status as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), including the number of Eritrean nationals who were granted such status; or
 (D)applied for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158), including the number of Eritrean nationals who were granted such status;
 (2)with respect to Eritrean nationals identified pursuant to paragraph (1)(A), the names of each such country that such nationals were removed to; and
 (3)with respect to Eritrean nationals identified pursuant to paragraph (1), the number of Eritrean nationals that qualify under 2 or more of the requirements under paragraph (1).
 (b)Report on the safety of Eritrean nationals removed from the United StatesNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security, in consultation with the Secretary of State, shall submit to Congress a report describing how the Federal Government is ensuring the safety of Eritrean nationals removed from the United States to another country.
			